—In an action to recover damages, inter alia, for intentional infliction of emotional distress, the defendants appeal from (1) an order of the Supreme Court, Queens County (Dunkin, J.), dated December 13, 1994, which, (a) upon an order of the same court dated February 1, 1993, which, inter alia, granted the plaintiffs’ motion for summary judgment on the issue of liability, and (b) after an inquest by Justice Dunkin, awarded the plaintiffs $50,000 in compensatory damages and $15,000 in punitive damages, and (2) a judgment of the same court (O’Donoghue, J.), dated April 12, 1995, entered upon the order.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is modified, on the law and as a matter of discretion by (1) deleting therefrom the provision awarding the plaintiffs the principal sum of $50,000 for compensatory damages and substituting therefor a provision awarding the plaintiffs the principal sum of $5,000 for compensatory damages, and (2) deleting the award for punitive damages; as so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for the entry of an amended judgment awarding the plaintiffs the principal sum of $5,000 for compensatory damages; and it is further,
Ordered that the appellants are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
The award of compensatory damages deviates materially from what would be reasonable compensation to the extent indicated. Further, the record does not support an award of punitive damages (cf., Walker v Sheldon, 10 NY2d 401, 404).
We have reviewed the appellants’ remaining contentions and find them to be without merit. Sullivan, J. P., Joy, Krausman and McGinity, JJ., concur.